United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EMPLOYEE EDUCATION SYSTEM,
Frederick, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Neil C. Bonney, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1271
Issued: April 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 29, 2011 appellant, through her attorney, filed a timely appeal from a
November 30, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her emotional condition claim. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 25, 2009 appellant, then a 59-year-old contract specialist/vice chancellor,
filed an occupational disease claim alleging stress, inability to sleep, loss of appetite and
depression due to supervisory harassment and a hostile work environment. She alleged that three
days after beginning her job, her supervisor, Lisa Doyle, informed her that she wanted to remove
her. Appellant stated that she “questioned why and copied her supervisor on the message. From
that day forward she has disciplined me in front of staff and contractors with loud and rude
outbursts; she has continuously harassed me and has created a very hostile work environment
which has become unbearable to work in. Due to the stress and actions of her I had a break
down on Feb. 18.” Appellant first became aware of her condition and its connection with her
employment on February 18, 2009, the date she stopped work. Her supervisor controverted the
claim. OWCP received an April 22, 2009 report from Dr. Lisa Halpern, a psychiatrist, who
diagnosed anxiety and depression due to stress at work.
In a March 3, 2009 statement, Ms. Doyle denied appellant’s allegations. She advised that
at no time was appellant informed that she desired or intended to remove her from her job.
Ms. Doyle stated that appellant had never been disciplined in front of staff or contractors,
subjected to loud and rude outbursts, harassed, or subjected to a hostile work environment.
Appellant referred to a February l8, 2009 staff meeting, which she attended with three vice
chancellors and a staff assistant. Ms. Doyle asked appellant to discuss strategies related to
purchasing “FAC-C training,” but appellant refused to engage in the discussion and was granted
permission to leave the meeting. She noted that at no time did appellant indicate or demonstrate
that she was under physical stress or experiencing any emergency condition. At no time was
appellant subjected to an outburst or any other unprofessional behavior. Ms. Doyle confirmed
that appellant was given constructive feedback, provided suggestions for improvement when her
behavior was discourteous or inappropriate and given private counseling when she failed to
perform her duties. She denied targeting or harassing appellant.
In a letter dated April 2, 2009, OWCP requested additional factual and medical evidence
from appellant and the employing establishment.
In an undated response received on April 29, 2009, appellant noted that she arrived at the
employing establishment on January 12, 2009. She was directed to work with no guidance,
instructions, introductions or tour of the facility. On January 15, 2009 Ms. Doyle informed
appellant that she did not fit the position and that she was going to remove her from her job as
vice chancellor. On January 23, February 4, 9, 17 and 18, 2009 she chastised appellant in front
of several staff members and gave her unrealistic deadlines. While on annual leave, appellant
was contacted twice in February 2009 for information pertaining to work. She asserted that
Ms. Doyle intercepted an e-mail that she sent to an employee on February 10, 2009, that
Ms. Doyle obtained false statements against her and did not investigate a claim made against her.
Appellant was ostracized from the staff and no one was allowed to speak to her. She was denied
supplies and a Blackberry, although others had Blackberries. Appellant alleged that she was
required to work unpaid overtime on at least eight occasions in January and February 2009 and
on weekends. Ms. Doyle refused to assist her on four occasions, sent harassing e-mails to her
work and personal e-mail accounts and requested medical documentation to support her workers’
compensation claim while she was on annual leave. On February 5, 2009 she required that
2

appellant move furniture and on February 17, 2009, she was asked to perform janitorial work.
Appellant stated that she did not receive a position description until February 2009, and it did not
match the job announcement. Furthermore, a contractor was hired to perform registrations for
her program on March 19, 2009. Appellant also alleged that Ms. Doyle would query her
assistant and tried to get her assistant to make negative comments about appellant. She also
noted that her request to attend a job fair was denied.
In an April 10, 2009 statement, Kenneth Little noted that he was an assistant to appellant
from January 26 to February 13, 2009 and believed her allegations. Mr. Little worked daily with
appellant performing professional and janitorial duties as directed by Ms. Doyle and this was his
“first experience of seeing a supervisor, Ms. Lisa Doyle treat an employee, with such cruel and
disrespectful behavior.” He stated that appellant was subjected to daily harassment and treated
like an outcast in front of her peers by Ms. Doyle. Appellant was subjected to false accusations
in front of her peers, required to do janitorial work and move furniture, procure coffee and
condiments from her pocket for student use, and subjected to constant demands that could not be
met due to inadequate staffing. Ms. Doyle approached him twice to obtain negative information
about appellant.
By decision dated September 1, 2009, OWCP denied appellant’s emotional condition
claim finding that she did not establish any compensable employment factors.
Appellant requested a hearing that was held on February 1, 2010. She testified that she
was hired after a telephone interview and began work on January 11, 2009, as vice chancellor for
the Federal Acquisition and Contracting Certification (FAC-C) program. In their initial meeting,
she alleged that Ms. Doyle was not pleasant or receptive. Ms. Doyle told her that she did not fit
the position and she was moved into an instructional position after working for three days.
However, there was not an actual instructional position and Ms. Doyle’s supervisor, Jan Frye,
stated that appellant was to perform her vice chancellor duties. Appellant testified that she was
given work that she could not complete or perform as a pretext to fire her. She was hired in a
new job with another employer in May 2009 and was seeking compensation from February 18 to
May 25, 2009, the date before she started her new position. Appellant’s representative indicated
that an Equal Employment Opportunity (EEO) complaint based on age and sex discrimination
and retaliation was filed.
In a February 2, 2010 letter, appellant’s representative provided additional evidence,
including e-mail correspondence from January 22 to April 3, 2009 from Ms. Doyle. The
January 22, 2009 e-mail to appellant requesting that she create a travel policy; a January 23,
2009 e-mail from appellant to Ms. Doyle about an information technology (IT) problem and
Ms. Doyle asserted that appellant represented the employer in a negative light to an external
source and asserted that appellant’s behavior did not contribute to success. In a January 23, 2009
e-mail, Ms. Doyle requested that appellant complete an assignment while she was preparing
classrooms and working funding issues. In January 23, 2009 e-mails, appellant requested that
she be chastised privately and not in front of others. She noted concerns regarding Ms. Doyle’s
feeling that she did not fit the image of a vice chancellor as she was not petite or young.
Appellant notes that Ms. Doyle had sought another position for her as proof that she did not want
her as part of her team. In a January 26, 2009 e-mail to Mr. Frye, Ms. Doyle’s supervisor, she
recounted the e-mails of January 23, 2009 and her concerns about Ms. Doyle. In a February 4,
3

2009 e-mail, appellant informed Ms. Doyle that she was filing an EEO complaint due to
Ms. Doyle’s “outburst” that day chastising her in front of staff and contractors. In a February 18,
2009 e-mail to Ms. Doyle, she requested medical leave authorization. They also included a
February 5, 2009 e-mail from Ms. Doyle to appellant asking that she establish a policy for an
ongoing intern social event. Appellant also sent an e-mail to Ms. Doyle and informed her that
she believed she was working in a hostile work environment. She also included several e-mails
pertaining to her leave.
Appellant also provided an August 25, 2009 EEO affidavit from Effrain Fernandez, a
director for the Center for Acquisition Innovation. He and Ms. Doyle were coworkers who
reported to the same boss. While Mr. Fernandez did not work directly with appellant or observe
her interaction with Ms. Doyle, she came to his office very upset and almost in tears when
appellant reported to work. Ms. Doyle had interviewed appellant without physically seeing her
and she “looked like an old cleaning lady.” She explained that appellant had interviewed very
well and was well credentialed but “she just didn’t look the part.” Mr. Fernandez recommended
that she “be careful and focus on performance and not on her looks, and if she didn’t look the
part … maybe she could get some counselor that could help [appellant] dress better.” He stated
that it was the first inkling that it might be something to do with her looks or maybe her age.
Mr. Fernandez noted that other vice chancellors dressed professionally in business suits and
appellant was more informal. Ms. Doyle mentioned that she did not dress the part. She told
Mr. Fernandez that she could not have appellant as assistant chancellor to represent the
employing establishment because of the way she looked. Although appellant had “very good
credentials and a good resume, she just did not look the part.” Mr. Fernandez stated that
Ms. Doyle constantly referred to appellant’s looks to the point that he got tired of hearing about
it. He stated that appellant stopped work on February 20, 2009. Mr. Fernandez noted that on
May 5, 2009 management refused to allow her to retrieve personal items from her office. In
April, Ms. Doyle asked him to deactivate appellant’s building access card because she felt that
appellant was entering the building and going through documents, but a report run by
Mr. Fernandez did not confirm this. Mr. Fernandez stated that a week or two after appellant
started work, Ms. Doyle stated that she was documenting appellant’s “every action … every
single thing was documented, which … she did not do that with the other two chancellors, or
vice chancellors.” Ms. Doyle stated that she was going to have appellant submit a strategic plan
or operating plan because she was going to prove that appellant was not able to do the job.
Mr. Fernandez suggested that Ms. Doyle give appellant a few weeks to get acclimated but she
rejected this asserting that someone in appellant’s position should be able to immediately create a
plan. He doubted if other vice chancellors were held to the same standard. Mr. Fernandez
believed that Ms. Doyle wanted to get rid of appellant from the very first day and did everything
she could to make that happen. He opined that Ms. Doyle was setting appellant up to fail.
Mr. Fernandez noted that Ms. Doyle told him that she would only communicate with appellant
through e-mail as she wanted to document every conversation.
In a May 20, 2010 letter, appellant’s representative indicated that he was submitting the
deposition statement of a coworker who “verifies some of the problems with which [appellant]
was confronted on the job.” However, no statement accompanied his letter.
By decision dated November 30, 2010, OWCP’s hearing representative affirmed the
September 1, 2009 decision. She found that, while appellant testified that Ms. Doyle yelled at
4

her, the evidence was insufficient to establish harassment or supervisory abuse. The hearing
representative determined that Mr. Fernandez’s statement indicated that Ms. Doyle made
inappropriate comments about appellant’s appearance but this was gossip between two
coworkers and that his statement was insufficient to show that Doyle acted inappropriately
toward appellant.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to his regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of FECA. On the other hand the disability is not covered
where it results from such factors as an employee’s fear of a reduction-in-force or his frustration
from not being permitted to work in a particular environment or to hold a particular position.2
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition, for which he claims compensation was caused or
adversely affected by employment factors.3 This burden includes the submission of a detailed
description of the employment factors or conditions, which appellant believes caused or
adversely affected the condition or conditions, for which compensation is claimed.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.6

2

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 126 (1976).
3

Pamela R. Rice, 38 ECAB 838, 841 (1987).

4

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

6

Id.

5

ANALYSIS
Appellant alleged that her emotional condition resulted from a number of employment
incidents and conditions related to her position as a contract specialist/vice chancellor. Her
claim primarily involved allegations that her supervisor, Ms. Doyle, harassed7 her in an effort to
remove her and created a hostile work environment by means that included giving her
unreasonable deadlines and inappropriately disciplining8 her in front of coworkers.
The Board finds that the case is not in posture for a decision. The Board notes that
appellant submitted a sworn affidavit from Mr. Fernandez. He stated that, while he did not
observe Ms. Doyle interacting with appellant, Ms. Doyle spoke to him contemporaneously
regarding appellant’s situation, including within a few hours of appellant beginning work with
the employer. Mr. Fernandez’s sworn statement clearly supports appellant’s contention that
Ms. Doyle sought appellant’s removal because Ms. Doyle did not care for appellant’s
appearance. Although the hearing representative dismissed such assertions as gossip between
Mr. Fernandez and Ms. Doyle, Mr. Fernandez’s sworn statement bears directly on appellant’s
allegation that her claimed condition is due to Ms. Doyle seeking to remove her for improper
reasons. Furthermore, the statement of Mr. Little, who worked directly with appellant from
January 26 to February 13, 2009, supported that appellant was treated differently from other vice
chancellors by Ms. Doyle. While Ms. Doyle submitted a statement which she denied acting
inappropriately, she did not provide any further comment following OWCP’s receipt of the
statements from Mr. Fernandez and Mr. Little. Following receipt of these statements, OWCP did
not ask the employing establishment to further address these statements nor request that the
employing establishment provide a statement from Mr. Frye, Ms. Doyle’s supervisor.
Although it is a claimant’s burden to establish his or her claim, OWCP is not a
disinterested arbiter but, rather, shares responsibility in the development of the evidence,
particularly when such evidence is of the character normally obtained from the employing
establishment or other government source. OWCP shares responsibility to see that justice is
done.9 OWCP regulations provide that an employer who has reason to disagree with an aspect of
the claimant’s allegation should submit a statement that specifically describes the factual
argument with which it disagrees and provide evidence or argument to support that position.10 If
7

See K.W., 59 ECAB 271 (Docket No. 07-1669, issued December 13, 2007) (for harassment or discrimination to
give rise to a compensable disability, there must be evidence that establishes that the acts alleged or implicated by
the employee did, in fact, occur; mere perceptions and feelings of harassment will not support an award of
compensation).
8

See V.W., 58 ECAB 428 (2007) (although the handling of disciplinary actions, the assignment of work duties
and the monitoring of work activities are generally related to the employment, they are administrative functions of
the employer and not duties of the employee; however, such matters will be considered a compensable work factor
where the employee shows error or abuse by the employer).
9

R.E., 59 ECAB 323 (Docket No. 07-1604, issued January 17, 2008).

10

20 C.F.R. § 10.117(a). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of
Claims, Chapter 2.800.7(a)(2) (June 2011) (in certain types of claims, such as a stress claim, a statement from the
employer is imperative to properly develop and adjudicate the claim).

6

the employer does not submit a written explanation to support its disagreement, OWCP may
accept the claimant’s report of injury as established.11
The case will, consequently, be remanded to OWCP to further develop the factual
evidence and, thereafter, to make appropriate findings on appellant’s allegations. OWCP shall
request that the employing establishment address the assertions set forth in the statements of
Mr. Fernandez and Mr. Little as well as a detailed statement from Ms. Doyle addressing those
statements. It shall also request a statement from Mr. Frye, as well as any other persons, with
contemporaneous knowledge of appellant’s allegations regarding the employer in 2009.12
Following this and such further development as OWCP deems necessary, it should issue a
de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

Id. See Alice F. Harrell, 53 ECAB 713 (2002); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial
Development of Claims, Chapter 2.800.5(d)(1) (June 2011) (acceptance of the claimant’s statements as factual is not
automatic as the claims examiner should consider the totality of the evidence and evaluate any inconsistencies prior
to making a determination).
12

OWCP should also request submission of any other germane evidence emanating from the EEO matter initiated
by appellant.

7

ORDER
IT IS HEREBY ORDERED THAT the November 30, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further proceedings consistent
with this opinion of the Board.
Issued: April 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

